DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 9-13, 17-19, 22-26, 30-32 and 36-40 are pending in the application.  Claims 4-8, 14-16, 20, 21, 27-29 and 33-35 are cancelled. 
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/108334, filed 09/28/2018, and claims priority to foreign application CN201710904848.0, filed 09/29/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 23, 31 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “wherein the solvent is selected from the 1 to C4 alcohol, a C4 to C5 ester, an alkane, a C4 to C6 ether, a C3 to C4 ketone, acetonitrile, dimethylsulfoxide, water, and any combination thereof”, and the claim also recites “the solvent is selected from the group consisting of methanol, ethanol, acetone, acetonitrile, ethyl acetate water, and any combination thereof” or “the solvent is selected from the group consisting of methanol, ethanol, isopropanol, acetonitrile, tetrahydrofuran, water, and any combination thereof” or” the solvent is selected from the group consisting of methanol, acetone, tetrahydrofuran, dichloromethane, water, and any combination thereof” or “the solvent is selected from the group consisting of methanol, ethanol, acetone, 1,4-dioxane, water, and any combination thereof”, each of which is a narrower statement of the range/limitation (i.e., the acceptable solvent). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 23, 31 and 39 suffer from analogous issues.
Claim 10 recites “dichloromethane” as a solvent in method (3).  Dichloromethane lacks antecedent basis, as this solvent is not among the group consisting of a C1 to C4 alcohol, a C4 to C5 ester, an alkane, a C4 to C6 ether, a C3 to C4 ketone, acetonitrile, dimethylsulfoxide, water, and any combination thereof.
Claims 23, 31 and 39 suffer from an analogous issue.
Claim 10 (p. 3 line 12 of the claim) recites the phrase “the operation is performed at 10°C to 40°C”.  It is unclear what step or steps “the operation” refers to: the mixing step, the volatilization step or steps, or all of these.  
Claim 10 (p. 4 line 6 of the claim) recites the phrase “the operation is performed at 10°C to 40°C”.  It is unclear what step or steps “the operation” refers to: the mixing step, the volatilization step or steps, or all of these.  
Claims 23, 31 and 39 suffer from analogous issues.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.

Allowable Subject Matter
Claims 1-3, 9, 11-13, 17-19, 22, 24-26, 30, 32, 36-38 and 40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed co-crystals of ribociclib, methods of making said co-crystals, and pharmaceutical compositions comprising said co-crystals are novel and unobvious over the prior art.  The closest prior art is found in Chen (US 10,323,035 B2; effective filing date 01 April 2015), which (Abstract and throughout) discloses co-crystals of ribociclib and an MEK inhibitor.  However, the reference does not disclose, teach or suggest any of the currently-claimed co-crystals, and the ordinary artisan at the time the application was effectively filed would not have found any of the claimed co-crystals, their method of making or the claimed pharmaceutical compositions comprising said co-crystals obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN M MAURO/Primary Examiner, Art Unit 1625